Citation Nr: 1804028	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-22 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

The Veteran's tinnitus is etiologically related to active duty service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his tinnitus was caused by his military service.  For the reasons stated below, the Board agrees.  

The July 2013 VA examination noted a diagnosis of tinnitus.  In addition, the Veteran provided competent and credible statements regarding the condition during the Board hearing in May 2017.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  Specifically, he testified that he experienced ringing in the ears.  Hr. Tr. p. 8.  Thus, the Board finds that the Veteran has satisfied the first prong for establishing service connection, namely the existence of a current disability. 

An in-service injury is also present.  Service personnel records show that the Veteran served as a fire crewman in the Army.  He was awarded the Combat Infantryman Badge, among other medals.  See DD-214.  If a Veteran was engaged in combat with the enemy, a combat injury may be presumed for an alleged disability where the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b) (West 2012); 38 C.F.R. § 3.304(d) (2017); see also, Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  The Board finds that the Veteran's position is consistent with noise exposure during combat.  As such, acoustic trauma during the Veteran's period of active duty service is conceded.  The second element of service connection is therefore demonstrated.  

The record is replete with conflicting opinions on whether the Veteran's duties as a fire crewman caused his tinnitus.  There were two favorable medical opinions and two unfavorable medical opinions.  

The April 2012 and July 2013 VA examinations found that the Veteran's tinnitus was not related to his military noise exposure.  These examiners concluded that the Veteran's tinnitus had it onset 27 years after separation from active duty.  Given the lapse of time, the examiners rejected the notion that there was a nexus between the Veteran's condition and his active duty service.  However, these examinations are inadequate as the opinions were based solely on the passage of time between service and the diagnosis of tinnitus. This rationale is incomplete, particularly since they fail to consider the Veteran's credible statements that he had had ringing in the ears since service.  

A positive nexus opinion was provided in a private treatment record dated April 2012 and VA examination report dated June 2017.  At Elite Audiology, the physician determined, after reviewing the Veteran's military record and absent any other known risk factors (he indicated that he had worn hearing protection when working in a toy factory after service, see hearing testimony, pp 8-9) that the Veteran's tinnitus was "the result of the occupational noise exposure that is consistent with his military occupation specialty."   In the June 2017 audiology examination, the examiner noted the Veteran's Combat Infantry Badge, the Veteran's lay statements regarding tinnitus after completing fire missions, and acknowledged the Veteran's noise exposure while in the military.  Moreover, the examiner opined that hazardous noise, such as firing infantry weapons, will cause a "temporary hearing threshold shift accompanied by tinnitus."  Id.  The examiner further explained that "while hearing thresholds may recover[] to measured normal limits, it would not be unusual for tinnitus to remain as cochlear outer hair cell damage can exist while still resulting in normal hearing thresholds."  Id.   The Board concludes that this examination is adequate for rating purposes.  Therefore, it will be afforded greater probative weight than the April 2012 and July 2013 examinations.  This examiner reviewed the entire claims file, considered the Veteran's lay statements, and provided a well-reasoned rationale for the proffered opinion.  Based on this probative and adequate examination, which is not contradicted by any evidence of equal or greater weight, the Board finds that a grant of service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


